Citation Nr: 1404303	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  99-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to service connection for a stomach disorder, to include as secondary to PTSD, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Daniel G. Krasegnor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to December 1948 and from September 1950 to March 1951.  The appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from October 1998 and December 1999 rating decisions issued by the Regional Office (RO) in the case of Jimmy L. Henderson.  The Veteran testified at a hearing before a decision review officer (DRO) at the RO in September 2000.  In a May 2001 decision the Board denied the Veteran's claim for an evaluation in excess of 30 percent for PTSD.  The Veteran then appealed to the Court of Appeals for Veterans Claims (Court).  In March 2002, the parties filed a Joint Motion for Remand vacating the Board's decision and remanding the case for further development and/or readjudication.  In March 2003, the Board again denied the Veteran's claim for a rating in excess of 30 percent for PTSD.  In July 2003 the parties again filed a Joint Motion for Remand requesting that the Board's decision be vacated, and the Court granted the motion.  In March 2004, the Board remanded the Veteran's increased rating claim for further development.  In July 2004 the RO granted the Veteran a 50 percent rating for PTSD, effective the date of his claim.  In June 2006 the Board granted a 70 percent initial rating for PTSD and remanded the issue of whether new and material evidence had been received to reopen a claim for service connection for a stomach condition.  In July 2006 the RO implemented the Board's decision and assigned a 70 percent rating.  The Veteran again appealed to the Court.  In October 2006 the parties entered into a Joint Motion for Remand which was granted by the Court and the case was again returned to the Board.  In July 2007 the Board remanded the case for further development.  In August 2009 the Board denied the Veteran's claim for an initial rating in excess of 70 percent for PTSD and reopened the claim for service connection for a stomach disorder.  In May 2010 the parties again filed a Joint Motion for Remand of the initial rating claim which was granted by the Court.  In January 2011 the Board remanded the claims for further development.  In August 2012 the Board again remanded the claims.  Shortly thereafter, the Veteran died.  His wife was substituted to continue prosecuting his claims.  The case was again returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As previously noted, the Board remanded the instant claims in August 2012.  The Veteran died that same month.  However, it appears that due to the confusion over the substitution of the Veteran's wife as appellant, no further action was taken by the RO with respect to the Veteran's claims which were remanded.  A claimant has the right to compliance with instructions that are set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Remand instructions requested that additional medical opinions be obtained.  Obviously, as the Veteran is deceased, in person examinations are no longer possible.  However, the retrospective and nexus opinions sought by the Board may be made based on the record, assuming there is sufficient evidence to provide a reasoned medical opinion without resort to undue speculation.  Accordingly, the case is REMANDED for the following action:

1.  The claims file should be provided to the April 2012 examiner, if he is available, for an addendum opinion.  The examiner should provide a rationale, other than the distinct medical process of each gastrointestinal disability or the remoteness of the Veteran's service to his diagnoses, for his opinions.  

If the April 2012 examiner is unavailable, a medical opinion should be obtained from a similarly situated examiner as to whether it is at least as likely as not (at least 50 percent likely) that any of the Veteran's gastrointestinal disorders were caused or aggravated (made permanently worse) by his service or his service connected PTSD.  The examiner should review the claims file. The examiner should set forth a complete rationale for his or her opinion.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

2.  An opinion should be obtained concerning the level of occupational and social impairment from PTSD of the Veteran from 1998 until his death in August 2012. The examiner should review the claims file prior to providing the opinion.  The examiner should indicate whether the Veteran was unemployable due to his PTSD alone.  The examiner should also indicate whether the Veteran had total occupational and social impairment at any time since he filed his claim in 1998 and, if so, the examiner should indicate the period of time for which the Veteran was so impaired.  The examiner should provide a complete rationale for his or her opinion in the report of examination.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

3.  Thereafter, the claim should be readjudicated.  If the determination remains unfavorable to the claimant, she and her representative should be provide with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


